ORDER

The court has received a certified copy of the judgment from the Clerk of the Supreme Court of the United States in AccuScan, Inc. v. Xerox Corporation, 535 U.S. 1109, 122 S.Ct. 2323, 153 L.Ed.2d 152 (2002). The Supreme Court vacated this court’s judgment in AccuScan, 18 Fed. Appx. 828, 18 Fed.Appx. 828 (Fed.Cir. 2001), and remanded for further consideration in light of Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 122 S.Ct. 1831, 152 L.Ed.2d 944 (2002).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate issued on July 10, 2001, is hereby recalled and the appeals are reinstated.
*104(2) The cases shall be returned for consideration to the original merits panel.